Case 3:20-cv-02190-DMS-DEB Document 13-25 Filed 02/15/21 PageID.561 Page 1 of 6




  1   Raymond M. DiGuiseppe
      The DiGuiseppe Law Firm, P.C.
  2
      4320 Southport-Supply Road, Suite 300
  3   Southport, NC 28461
  4   Tel.: 910-713-8804
      Email: law.rmd@gmail.com
  5
  6   Michael P. Sousa
      Law Offices of Michael P. Sousa, APC
  7   3232 Governor Dr., Suite A
  8   San Diego, CA 92122
      Tel.: 858-453-6122
  9
      Email: msousa@msousalaw.com
 10
 11   Attorneys for Plaintiffs

 12
                              UNITED STATES DISTRICT COURT
 13
                   FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 14
      LANA RAE RENNA, an individual;                        Case No. 3:20-cv-02190-DMS-DEB
 15   DANIELLE JAYMES, an individual;
 16   HANNAH SPOUSTA, an individual;
      LAURA SCHWARTZ, an individual;                        DECLARATION OF PLAINTIFF
 17
      MICHAEL SCHWARTZ, an individual;                      RYAN PETERSON IN SUPPORT
 18   ROBERT MACOMBER, an individual;                       OF PLAINTIFFS’ OPPOSITION
 19   CLINT FREEMAN, an individual;                         TO DEFENDANTS’ MOTION TO
      RICHARD BAILEY, an individual;                        DISMISS
 20   JOHN KLIER, an individual; JUSTIN
 21   SMITH, an individual; JOHN
      PHILLIPS, an individual; PWGG, L.P., a                Date/Time: To Be Set By Court
 22   California Limited Partnership;                       Time:        13A
 23   CHERYL PRINCE, an individual;                         Judge:       Hon. Dana M. Sabraw
      DARIN PRINCE, an individual; NORTH                    Trial Date: None set
 24   COUNTY SHOOTING CENTER, INC.,                         Action Filed: 11/10/2020
 25   a California Corporation; RYAN
      PETERSON, an individual;
 26
      GUNFIGHTER TACTICAL, LLC, a
 27   California Limited Liability Company,
 28   FIREARMS POLICY COALITION,
                                            1
          DECLARATION OF PLAINTIFF RYAN PETERSON IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO
                                                                                                       DISMISS
                                                                          (CASE NO.: 3:20-CV-02190-DMS-DEB)
Case 3:20-cv-02190-DMS-DEB Document 13-25 Filed 02/15/21 PageID.562 Page 2 of 6




  1   INC.; SAN DIEGO COUNTY GUN
      OWNERS PAC; CITIZENS
  2
      COMMITTEE FOR THE RIGHT TO
  3   KEEP AND BEAR ARMS; and
  4   SECOND AMENDMENT
      FOUNDATION,
  5
  6                         Plaintiffs,
            vs.
  7
  8   XAVIER BECERRA, in his official
      capacity as Attorney General of
  9   California; and LUIS LOPEZ, in his
 10   official capacity as Director of the
      Department of Justice Bureau of
 11   Firearms,
 12                          Defendants.
 13
 14
 15   I, RYAN PETERSON, declare as follows:
 16         1.      I am an adult resident of the County of San Diego, California, and am
 17
      a named Plaintiff in the above matter. I have personal knowledge of the facts stated
 18
 19   herein, and if called as a witness, I could competently testify to these facts.
 20
            2.      This declaration is executed in support of Plaintiffs’ Opposition to
 21
 22   Defendants’ Motion to Dismiss.
 23         3.     I am not prohibited under state or federal law from possessing,
 24
      receiving, owning, or purchasing a firearm.
 25
 26         4.     I am a proprietor of the business and an individual licensee associated
 27
      with Plaintiff Gunfighter Tactical, L.L.C. (“GT”).
 28                                             2
          DECLARATION OF PLAINTIFF RYAN PETERSON IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO
                                                                                                       DISMISS
                                                                          (CASE NO.: 3:20-CV-02190-DMS-DEB)
Case 3:20-cv-02190-DMS-DEB Document 13-25 Filed 02/15/21 PageID.563 Page 3 of 6




  1         5.     I am a member and supporter of Plaintiffs FIREARMS POLICY
  2
      COALITION, SAN DIEGO COUNTY GUN OWNERS PAC, CITIZENS
  3
  4   COMMITTEE FOR THE RIGHT TO KEEP AND BEAR ARMS, and SECOND

  5   AMENDMENT FOUNDATION.
  6
            6.     I possess a current COE issued by the Defendants’ Department of
  7
  8   Justice Bureau of Firearms.
  9
            7.      I am a DOJ Certified Instructor.
 10
 11         8.      But for California’s Handgun Ban and Defendants’ active

 12   enforcement thereof, I would purchase for self-defense and other lawful purposes,
 13
      among others, a Fabrique Nationale 509 Tactical, Sig Sauer P220 Legion (10mm),
 14
 15   a Staccato 2011, a Glock 19 Gen5, a Glock 17 Gen5 MOS, and/or a Wilson
 16   Combat Elite CQB 1911 (9mm), all handguns in common use for lawful purposes
 17
      and widely sold and possessed outside of California.
 18
 19         9. Ironically, even though I am the owner and operator of a gun store
 20
      (Plaintiff GT), and even though I am highly trained in the safe handling of
 21
 22   firearms, and I am a DOJ Certified Instructor, and I sell handguns not on the
 23   Defendants’ Roster to those who can lawfully purchase them, and I keep and carry
 24
      for self-defense a Fabrique Nationale 509 Tactical while inside GT, I cannot
 25
 26   transfer that same firearm to myself—or any other law-abiding citizen not exempt
 27
      from California’s Handgun Ban—for self-defense in the home.
 28                                         3
          DECLARATION OF PLAINTIFF RYAN PETERSON IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO
                                                                                                       DISMISS
                                                                          (CASE NO.: 3:20-CV-02190-DMS-DEB)
Case 3:20-cv-02190-DMS-DEB Document 13-25 Filed 02/15/21 PageID.564 Page 4 of 6




  1         10. The Fabrique Nationale 509 Tactical is a fully ambidextrous gun. There
  2
      is no other fully ambidextrous gun on Defendants’ Roster. This is especially
  3
  4   important in certain self-defense situations where you may have to shoot with your

  5   left hand. The ergonomics of the Fabrique are better than the other non-Roster
  6
      guns, and the firearm is already cut for holographic sights (which are superior to
  7
  8   standard iron sights). The Fabrique Nationale 509 Tactical is also a much better-
  9
      balanced gun and has better recoil characteristics than the guns on Defendants’
 10
 11   Roster.

 12         11. Likewise, the Sig Sauer P220 Legion is a superior 10mm handgun
 13
      compared to any option on Defendants’ Roster. There is an extremely limited
 14
 15   amount of 10mm guns on Defendants Roster. These guns are older, clunkier
 16   models including older generation Glocks and 1911s (a gun that is based on a
 17
      design that is over 100 years old). These guns are ill-balanced and have terrible
 18
 19   ergonomics. They are not practical as home-defense guns.
 20
            12. The Staccato 2011 is a competition gun. Currently, there is no gun on
 21
 22   Defendants’ Roster that is appropriate to use in a modern handgun competition.
 23   This gun has specific features that make it impractical to use for home defense but
 24
      perfect for matches. This gun shoots fast for competitions and there is nothing on
 25
 26   Defendants’ Roster that is even close to shooting as fast as the Staccato 2011.
 27
 28                                                     4
          DECLARATION OF PLAINTIFF RYAN PETERSON IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO
                                                                                                       DISMISS
                                                                          (CASE NO.: 3:20-CV-02190-DMS-DEB)
Case 3:20-cv-02190-DMS-DEB Document 13-25 Filed 02/15/21 PageID.565 Page 5 of 6




  1         13. The Glock 19 Gen5 and Glock 17 Gen5 MOS are vastly different than
  2
      their Gen3 counterparts. The Gen3 versions of these guns have built in finger
  3
  4   grooves in the polymer frame. My hands are smaller than most and do not fit well

  5   in the finger grooves. When I hold a Gen3 Glock, my fingers are in the ridges of
  6
      the grooves and not the valleys as they are intended to be. The Gen5 has no finger
  7
  8   grooves and is flat so it is much easier to hold and allows for a safer and tighter
  9
      grip. The Gen5 Glocks are already cut for electronic sights and are fully
 10
 11   ambidextrous. As stated above, there are no guns on the Roster that are fully

 12   ambidextrous. The Gen5 Glocks also have a better texture than the Gen3. This
 13
      texture allows for a better grip on the gun and better handling of the gun under
 14
 15   home defense or self-defense conditions i.e., if your hands are wet. The Gen5
 16   Glock also has a front serration on the slide as opposed to a back serration. This is
 17
      particularly important for a person who does not have the best hand strength or,
 18
 19   again, if your hands are wet in an emergency situation. The front serration allows
 20
      for better leverage and allows an individual to rack the slide more safely.
 21
 22         14. The Wilson Combat Elite CQB 1911 9mm is a very high end 1911 gun.
 23   All the 1911 guns on Defendants’ Roster are extremely outdated and obsolete.
 24
      This gun is much faster than the 1911 guns on the Roster. The guns available on
 25
 26   Defendants’ Roster are an older style of gun for an older style of shooting that is
 27
      not practical today.
 28                                                     5
          DECLARATION OF PLAINTIFF RYAN PETERSON IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO
                                                                                                       DISMISS
                                                                          (CASE NO.: 3:20-CV-02190-DMS-DEB)
Case 3:20-cv-02190-DMS-DEB Document 13-25 Filed 02/15/21 PageID.566 Page 6 of 6




  1         15.     Because the handguns that I seek to purchase for lawful purposes are
  2
      currently excluded from Defendants’ Roster of purportedly “safe” handguns,
  3
  4   California’s Handgun Ban bars me from purchasing and taking possession of such

  5   handguns from a licensed retailer, who are likewise prohibited from selling them to
  6
      me on pain of criminal sanction.
  7
  8         16.     I have no other lawful method of purchasing these handguns in
  9
      California.
 10
 11         17.     Further, as the proprietor of Plaintiff GT, but for California’s Handgun

 12   Ban and Defendants’ active enforcement thereof, I would make commercially
 13
      available all handguns in common use for self-defense and other lawful purposes
 14
 15   that are widely sold and possessed outside of California, which are currently
 16   excluded from Defendants’ handgun Roster, and sell and transfer them to law-
 17
      abiding customers.
 18
 19         I declare under penalty of perjury that the foregoing is true and correct.
 20                           02/13/2021
            Executed on _________________.
 21
 22                                                 ____________________________
                                                    RYAN PETERSON
 23
 24
 25
 26
 27
 28                                                     6
          DECLARATION OF PLAINTIFF RYAN PETERSON IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO
                                                                                                       DISMISS
                                                                          (CASE NO.: 3:20-CV-02190-DMS-DEB)
